DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “at least one machine-accessible storage medium” as recited in claims 14-20 include both transitory and non-transitory forms of storage media, and transitory forms of storage media are not patent eligible. See MPEP 2106.03 (I). The Examiner suggests amending the recitations to be “at least one non-transitory machine-accessible storage medium” or the like. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 14-15, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,291,895 A (McIntyre) (previously cited) in view of US 2006/0009700 A1 (Brumfield)
With regards to claim 1, McIntyre discloses an apparatus for measuring a performance metric of the heart (Col. 1, lines 18-29 disclose evaluating the mechanical performance of the heart; Col. 2, lines 36-45 disclose providing metrics regarding the heart performance), the apparatus comprising: a housing (Fig. 1 depicts the cuff which houses piezoelectric pulse pickup); a tactile sensor adapted to measure blood pressure pulsatility in a digital artery of a finger via applanation tonometry and output pulsatility signals indicative of the blood pressure pulsatility (Col. 4, lines 40-57 and Fig. 1 disclose a piezoelectric pulse pickup 12 for providing a signal representative of the pulse, in which a pressure is applied via the cuff through the piezoelectric pulse pick up 12 to the skin of finger 11, wherein the pulse is representative of the blood pressure pulsatility; Col. 5, lines 1-25 and Figs. 5-7 disclose the pulse pickup assembly 12 comprising a flat piezoelectric membrane 31; Because the pulse pickup 12 applies a pressure to flatten the skin of the finger 12 in order to determine the pulse, the pulsatility signal is acquired via applanation tonometry); a finger clamp configured to clamp the finger against the tactile sensor with the digital artery aligned over the tactile sensor (Fig. 1 and Col. 4, lines 40-57 disclose an inflatable cuff for clamping finger against the pickup 12, wherein the pickup 12 is positioned to be at an area where arteries are close to the skin. Additionally, the finger cuff allows for rotation of the finger such that the pickup 12 can be aligned over the digital artery. The Examiner notes that the cuff is a clamp because it clamps the finger against pickup 12); and a controller coupled to the tactile sensor to generate pulsatility data, based upon the pulsatility signals, from which the performance metric of the heart may be determined (Fig. 1 and Col. 5, lines 26-36 disclose a microcomputer 15 configured to determine performance metrics of the patient based on the pulse pressures; also see Col. 11, line 56 to Col. 12, line 26 and Col. 15, lines 24-36 with regards to the computer analysis for observing performance metrics).
McIntyre is silent regarding a finger clamp including an adjustable jaw extending from an opening in the housing and configured to move along a linear path  to clamp the finger against the tactile sensor with the digital artery aligned over the tactile sensor; a linear actuator configured to drive the adjustable jaw along the linear path to apply a clamping force; and a controller coupled to the linear actuator and adapted to control the clamping force. 
In a related system for measuring blood pressure pulsatility by using a clamp (Abstract and ¶ [0110] of Brumfield), Brumfield discloses a housing (Figs. 1 and 3 and ¶ [0099] disclose a cover 112 and a support 102, the combination of which is being interpreted to be a housing), a finger clamp including an adjustable jaw extending from an opening in the housing (Fig. 3 and ¶ [0111] disclose a screw 314 attached to a pressing plate 322 which are adjustable to move downwardly against finger F and upwardly away from finger F; Fig. 3 and ¶¶ [0110]-[0111] depict the screw 314 extends from an opening in cover 310 (on which the motor 312 is mounted), wherein the opening in cover 310 is located in the housing. The Examiner asserts that the combination of the screw 314, plate 316, rods 318, and pressing plate 318 is a jaw because it is one of two parts that grasp or hold onto the finger) and configured to move along a linear path to clamp the finger against a sensor with the digital artery aligned over the sensor (Fig. 3 and ¶ [0111] depict the pressing plate 322 moving upwardly and downwardly (i.e., along a linear path) to press the finger against a plate 152 in association with photoplethysmograph detector 142); a linear actuator configured to drive the adjustable jaw along the linear path to apply a clamping force (Fig. 3 and ¶¶ [0110]-[0111] disclose a motor 312 for moving screw 314 upwardly and downwardly, thereby making the motor 312 a linear actuator. The motor 312 causes the pressing plate 322 to apply a gradually increasing force against finger F); and a controller coupled to the linear actuator and adapted to control the clamping force (¶ [0111] disclose a safety mechanism for controlling the motor; also see ¶ [0121] which discloses software control for controlling motor 412). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the housing and clamping system of McIntyre with the housing and clamping system of Brumfield to clamp the finger against the tactile sensor of McIntyre. Because both the clamping mechanisms of McIntyre and Brumfield are capable of providing an adjustable force to the finger, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcomputer 15 of McIntyre, based on the teachings of the software controller of Brumfield, to incorporate that it is capable of controlling the clamping force via the linear actuator. The motivation would have been to automate the pressure application. 

With regards to claim 2, the above combination teaches or suggests that the housing has a size and a shape which allows for the housing to be grasped by a hand (Fig. 1 of Brumfield depicts at least one part of the housing being sized to be grasped by a hand).

With regards to claim 3, the above combination teaches or suggests that the finger clamp is positioned and oriented on the housing to clamp an index finger while the housing is grasped by the hand and the tactile sensor is positioned and oriented to measure the blood pressure pulsatility from an ulnar side digital artery of the index finger (Fig. 3 of Brumfield depicts the pressing plate 322 being positioned and oriented on the housing to clamp the finger F; Fig. 1 of Brumfield depicts at least lever 132 of the support 102 to be grasped by the hand while the blood flow detector 142 is positioned and oriented to measure pulsatility at both arteries of the finger; see the above 103 analysis with regards to the clamp and housing of Brumfield being used for clamping the finger against the tactile sensor of McIntyre).  

With regards to claim 5, the above combination teaches or suggests comprising one or more of: one or more alignment shims extending from the housing to adjust a rotational position of a palm of the hand relative to the finger clamp while grasping the housing (Figs. 1 of Brumfield depict a hand rest 122 which adjusts a rotational position of the palm relative to the finger clamp); a finger web stop extending from the housing and positioned to be cradled by a finger web of the finger is positioned in the finger clamp, wherein the finger web stop is adjustable to alter an axial position of the finger relative to the finger clamp; a fingertip stop extending from the housing and positioned to abut against a tip of the finger when the finger is positioned in the finger clamp, wherein the fingertip stop is adjustable to alter the axial position of the finger relative to the finger clamp; or a finger holster extending from the housing and positioned on the housing to locate and secure a portion of the finger that extends past the finger clamp.


With regards to claim 6, the above combination teaches or suggests that the housing is shaped to rest on a tabletop while enabling the hand to grasp the housing while an arm connected to the hand is also resting on the tabletop during measurement of the performance metric of the heart (Fig. 1 of Brumfield depicts the support 102 being flat such that it can rest on a tabletop; The Examiner asserts that the support 102 and cover 112 is shaped such that a hand that is not being examined can grasp the outside of the support 102 and/or cover 112 while the arm is resting on the tabletop).

With regards to claim 9, the above combination teaches or suggests the linear actuator comprises: a motor disposed with the housing to generate a rotational force (Fig. 3 and ¶¶ [0110]-[0111] of Brumfield depict motor 312 for providing a rotation force); a leadscrew coupled to an output of the motor to translate the rotational force to the clamping force directed along the linear path (Fig. 3 and ¶¶ [0110]-[0111] of Brumfield depict screw 314 coupled to motor 312), wherein the leadscrew extends into and engages with the adjustable jaw of the finger clamp (Fig. 3 and ¶¶ [0110]-[0111] of Brumfield depict screw 314 extending into and engaging with plate 316 of the adjustable jaw).  

With regards to claim 14, McIntyre discloses at least one machine-accessible storage medium that provides instructions that, when executed by a system, will cause the system to perform operations (Col. 5, lines 26-36 discloses steps in a suitable program that is to be performed by microcomputer 15 and the corresponding system depicted in Fig. 1), comprising: monitoring pulsatility signals output from a tactile sensor disposed on or in an inward facing surface of the finger clamp (Col. 4, lines 40-57 and Fig. 1 disclose a piezoelectric pulse pickup 12 for providing a signal representative of the pulse, in which a pressure is applied via the cuff through the piezoelectric pulse pickup 12 to the skin of finger 11, wherein the pulse is representative of the blood pressure pulsatility; Col. 5, lines 26-36 disclose the microcomputer being configured to monitor the pulse signals. The Examiner notes that the cuff is a clamp because it clamps the finger against pickup 12), wherein the tactile sensor flattens a digital artery for applanation tonometer (Col. 5, lines 1-25 and Figs. 5-7 disclose the pulse pickup assembly 12 comprising a flat piezoelectric membrane 31; Because the pulse pickup 12 applies a pressure to flatten the skin and artery of the finger 12 in order to determine the pulse, the pulsatility signal is acquired via applanation tonometry); generating pulsatility data, based upon the pulsatility signals, from which the performance metric of the heart may be determined (Fig. 1 and Col. 5, lines 26-36 disclose a microcomputer 15 configured to determine performance metrics of the patient based on the pulse pressures and pulsatility data; also see Col. 11, line 56 to Col. 12, line 26 and Col. 15, lines 24-36 with regards to the computer analysis for observing performance metrics).
McIntyre is silent regarding linearly actuating an adjustable jaw of a finger clamp along a linear path to apply a clamping force to a finger to flatten a digital artery, wherein the adjustable jaw moves linearly in and out of an opening in a housing from which the finger clamp extends. 
In a related system for measuring blood pressure pulsatility by using a clamp (Abstract and ¶ [0110] of Brumfield), Brumfield discloses a housing (Figs. 1 and 3 and ¶ [0099] disclose a cover 112 and a support 102, the combination of which is being interpreted to be a housing), linearly actuating an adjustable jaw of a finger clamp along a linear path to apply a clamping force to a finger to flatten a digital artery, wherein the adjustable jaw moves linearly in and out of an opening in a housing from which the finger clamp extends  (Fig. 3 and ¶ [0111] disclose a screw 314 attached to a pressing plate 322 which are adjustable to move downwardly against finger F and upwardly away from finger F; Fig. 3 and ¶¶ [0110]-[0111] depict the screw 314 moving linearly in and out of an opening in cover 310 (on which the motor 312 is mounted), wherein the opening in cover 310 is located in the housing. The Examiner asserts that that the combination of the screw 314, plate 316, rods 318, and pressing plate 318 is a jaw because it is one of two parts that grasp or hold onto the finger). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the housing and clamping system of McIntyre with the housing and clamping system of Brumfield to clamp the finger against the tactile sensor of McIntyre. Because both the clamping mechanisms of McIntyre and Brumfield are capable of providing an adjustable force to the finger, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcomputer 15 of McIntyre, based on the teachings of the software controller of Brumfield, to incorporate that it is capable of controlling the clamping force via the linear actuator. The motivation would have been to automate the pressure application. 

With regards to claim 15, the above combination teaches or suggests monitoring an expiratory effort while monitoring the pulsatility signals (Figs. 2-4 of McIntyre depict monitoring pulse signals during expiratory efforts of the Valsalva maneuver; see Col. 2, lines 25-51); recording the pulsatility data while the expiratory effort is within a threshold range (Col. 7, lines 48-65 of McIntyre disclose having the expiration effort between a threshold range to provide strain for phase I and II of the Valsalva maneuver; Col. 8, lines 5-26 and Fig. 2 of McIntyre disclose recording the pulse waveform during phases I and II of the Valsalva maneuver); and recording the pulsatility data following cessation of the expiratory effort (Col. 8, lines 5-26 and Fig. 2 of McIntyre disclose recording the pulse waveform during phases III and IV of the Valsalva maneuver). 

With regards to claim 18, the above combination teaches or suggests displaying a pulsatility meter in real-time indicating whether the pulsatility signals from the tactile sensor are registering blood pressure pulsatility in the digital artery of the finger (Col. 4, lines 40-49 of McIntyre discloses displaying a representation of the pulse sensed by pickup 12, wherein displaying the information is an indication of whether the pulsatility signals are being picked up). 

With regards to claim 22, McIntyre discloses an apparatus for measuring a performance metric of the heart (Col. 1, lines 18-29 disclose evaluating the mechanical performance of the heart; Col. 2, lines 36-45 disclose providing metrics regarding the heart performance), the apparatus comprising: a housing (Fig. 1 depicts the cuff which houses piezoelectric pulse pickup); a tactile sensor adapted to measure blood pressure pulsatility in a digital artery of a finger via applanation tonometry and output pulsatility signals indicative of the blood pressure pulsatility (Col. 4, lines 40-57 and Fig. 1 disclose a piezoelectric pulse pickup 12 for providing a signal representative of the pulse, in which a pressure is applied via the cuff through the piezoelectric pulse pick up 12 to the skin of finger 11, wherein the pulse is representative of the blood pressure pulsatility; Col. 5, lines 1-25 and Figs. 5-7 disclose the pulse pickup assembly 12 comprising a flat piezoelectric membrane 31; Because the pulse pickup 12 applies a pressure to flatten the skin of the finger 12 in order to determine the pulse, the pulsatility signal is acquired via applanation tonometry); a finger clamp configured to clamp the finger against the tactile sensor with the digital artery aligned over the tactile sensor (Fig. 1 and Col. 4, lines 40-57 disclose an inflatable cuff for clamping finger against the pickup 12, wherein the pickup 12 is positioned to be at an area where arteries are close to the skin. Additionally, the finger cuff allows for rotation of the finger such that the pickup 12 can be aligned over the digital artery. The Examiner notes that the cuff is a clamp because it clamps the finger against pickup 12); and a controller coupled to the tactile sensor to generate pulsatility data, based upon the pulsatility signals, from which the performance metric of the heart may be determined (Fig. 1 and Col. 5, lines 26-36 disclose a microcomputer 15 configured to determine performance metrics of the patient based on the pulse pressures; also see Col. 11, line 56 to Col. 12, line 26 and Col. 15, lines 24-36 with regards to the computer analysis for observing performance metrics).
McIntyre is silent regarding a finger clamp extending from the housing and configured to clamp the finger against the tactile sensor with the digital artery aligned over the tactile sensor; a linear actuator configured to drive the finger clamp with a clamping force along a linear path; and a controller coupled to the linear actuator and adapted to control the clamping force, wherein the tactile sensor is disposed on a flat inward-facing surface of the finger clamp and the finger clamp includes a curved shape opposing the flat inward-facing surface, the curved shape configured to cradle a side of the finger and press the finger towards the flat inward-facing surface along the linear path.  
In a related system for measuring blood pressure pulsatility by using a clamp (Abstract and ¶ [0110] of Brumfield), Brumfield discloses a housing (Figs. 1 and 3 and ¶ [0099] disclose a cover 112 and a support 102, the combination of which is being interpreted to be a housing), a finger clamp extending from the housing (Fig. 3 and ¶ [0111] disclose a screw 314 attached to a pressing plate 322 which are adjustable to move downwardly against finger F and upwardly away from finger F; Fig. 3 and ¶¶ [0110]-[0111] depict the screw 314 extends from cover 310 which extends from support 102. The Examiner asserts that the combination of the screw 314, plate 316, rods 318, and pressing plate 318 is a jaw because it is one of two parts that grasp or hold onto the finger) and configured to move along a linear path to clamp the finger against a sensor with the digital artery aligned over the sensor (Fig. 3 and ¶ [0111] depict the pressing plate 322 moving upwardly and downwardly (i.e., along a linear path) to press the finger against a plate 152 in association with photoplethysmograph detector 142); a linear actuator configured to drive the adjustable jaw along the linear path to apply a clamping force (Fig. 3 and ¶¶ [0110]-[0111] disclose a motor 312 for moving screw 314 upwardly and downwardly, thereby making the motor 312 a linear actuator. The motor 312 causes the pressing plate 322 to apply a gradually increasing force against finger F); and a controller coupled to the linear actuator and adapted to control the clamping force (¶ [0111] disclose a safety mechanism for controlling the motor; also see ¶ [0121] which discloses software control for controlling motor 412), wherein the tactile sensor is disposed on a flat inward-facing surface of the finger clamp (Fig. 3 of Brumfield depicts the detector 142 disposed on a flat inward-facing surface of recess 124 of lever 132), and the finger clamp includes a curved shape opposing the flat inward-facing surface (Fig. 3 of Brumfield depicts pressing plate 322 having a curved shape opposing the lever 132), the curved shape configured to cradle a side of the finger and press the finger towards the flat inward-facing surface along the linear path (Fig. 3 of Brumfield depicts the pressing plate 322 cradling a top side of the finger and pressing the finger towards the lever 132 along the linear path).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the housing and clamping system of McIntyre with the housing and clamping system of Brumfield to clamp the finger against the tactile sensor of McIntyre. Because both the clamping mechanisms of McIntyre and Brumfield are capable of providing an adjustable force to the finger, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcomputer 15 of McIntyre, based on the teachings of the software controller of Brumfield, to incorporate that it is capable of controlling the clamping force via the linear actuator. The motivation would have been to automate the pressure application. 

With regards to claim 23, the above combination teaches or suggests that the  flat inward-facing surface is oblique to an outer surface of the housing (Fig. 3 and ¶ [0100] of Brumfield disclose that the lever 132 can pivot upwardly and downwardly relative to the base [i.e.,support 102], thereby indicating that the lever 132 can be oblique relative to an outer surface of support 102).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Brumfield, as applied to claim 3 above, and further in view of KR 101042827 B1 (Yonsei) (previously cited) (citations to Yonsei are made in reference to the translation previously provided by the Applicant). 
With regards to claim 4, the above combination is silent with regards to a user interface disposed on a side of the housing and positioned to be reachable by a thumb of the hand while the index finger is clamped in the finger clamp, the user interface coupled to the controller to enable a user to start or stop a measurement of the performance metric of the heart.
In a related finger clamping system, Yonsei discloses a user interface disposed on a side of the housing and positioned to be reachable by a thumb of the hand while the index finger is clamped in the finger clamp (Fig. 1 and Page 11, lines 2-9 disclose a key input unit 310 reachable by the thumb while the finger is clamped in ring-shaped measuring portion 200), the user interface coupled to the controller to enable a user to start or stop a measurement (Page 11, lines 2-9 disclose the key input including a start and end switch for starting or ending the measurement of the biosignal in the biosignal measuring apparatus 10, Page 15, lines 16-37 disclose a processing unit 840 which performs the measurement).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the combination of McIntyre in view of Brumfield to incorporate a user interface on a side of the housing and coupled to a controller to enable a user to stop or stop a measurement as taught by Yonsei. The motivation would have been to simplify the operation of the device and/or to allow the user to have better access to starting/stopping the measurement. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Brumfield, as applied to claim 9 above, and further in view of US 2019/0053723 A1 (van Sparrentak) (previously cited). 
With regards to claim 10, the above combination fails to teach that the finger clamp further comprises: a manual release knob extending from the adjustable jaw of the finger clamp, wherein the manual release knob engages with the leadscrew and provides a manual release of the clamping force when turned, pressed, or pulled.
In a related system for clamping, van Sparrentak discloses a manual release knob extending from the adjustable jaw of the finger clamp (Fig. 2a and ¶ [0084] disclose a manually releasable release actuator 141 on a pawl arm 142), wherein the manual release knob engages with the retention mechanism and provides a manual release of the clamping force when turned, pressed, or pulled (¶¶ [0084]-[0085] discloses the manually releasable release actuator 141 being able to be pressed in order to release the clamping force). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger clamp of the above combination to incorporate a manual release knob as taught by van Sparrentak. The motivation would have been to provide additional safety mechanisms for disengaging the clamp. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Brumfield, as applied to claim 1 above, and further in view of US 2019/0150765 A1 (Fortin) (previously cited) and US 2011/0245691 A1 (Silber) (previously cited).
With regards to claim 11, the above combination teaches or suggests the apparatus further comprises: a mouthpiece shaped to receive an expiration of a user (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose a mouthpiece 22); an air tube connecting the mouthpiece to the housing (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose a house 24 which connects the mouthpiece to components connected to the piezoelectric pulse pickup 11); and a pressure sensor and coupled to the air tube to measure an air pressure of the expiration (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose a pressure transducer 25 to provide a pressure signal), wherein the controller is coupled to the pressure sensor and adapted to monitor the air pressure while generating the pulsatility data (Fig. 1 and Col. 7, lines 34-47 of McIntyre disclose the microcomputer 15 processes the digital pressure signal).
The above combination is silent with regards to whether the pressure sensor is disposed within the housing. 
In a related finger cuffing system, Fortin discloses a control system 3 with a microcontroller 31 located in the housing 1 (¶ [0048] and Fig. 7) such that all components of the measuring system are integrated in the housing (¶ [0051]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal analysis system and the pressure sensor of McIntyre to be incorporated within the housing of Fortin. The motivation would have been to provide a measuring system that may function completely independently of other components (¶ [0051] of Fortin).
The above combination is silent with regards to whether the apparatus is adapted to measure a left ventricular end diastolic pressure (LVEDP). 
In a related system for monitoring cardiac performance, Silber discloses a system which acquires arterial and expiratory pressure signals during a Valsalva maneuver and that a software program is used to analyze the arterial pressure signals and derive a LVEDP using a predictive algorithm (¶ [0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McIntyre to incorporate the software for deriving an LVEDP as taught by Silber. The motivation would have been to provide a more accurate analysis for diagnosing heart failure. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Brumfield, as applied to claim 1 above, and further in view of US 2006/0005631 A1 (Hashimoto) (previously cited).
With regards to claim 12, the above combination is silent with regards to whether the tactile sensor comprises a two dimension capacitive sensor array having more rows than columns, wherein the rows align parallelly to a longitudinal axis of the finger when the finger is clamped in the finger clamp.
In a related system for monitoring a pressure pulse wave, Hashimoto teaches an array-type capacitive pressure pulse wave sensor 126 (Fig. 14-15 and ¶ [0090]), wherein the lower electrodes 10 are provided in a direction approximately orthogonal to the extending direction of artery 210 (¶ [0090]). Fig. 13A depicts the lower electrodes 10 being columns in the array, wherein the upper electrodes 20 are rows in the arrays, wherein there are more rows than columns (Fig. 13A and ¶ [0083]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tactile sensor of McIntyre with the array-type capacitive pressure pulse wave sensor 126 of Hashimoto. Because both sensors are capable of monitoring a pulse waveform, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Brumfield, as applied to claim 1 above, and further in view of US 2019/0150765 A1 (Fortin) (previously cited).
With regards to claim 13, the above combination teaches or suggests the controller is adapted to communicate with a remote device to provide a graphical user interface for orchestrating a test of the performance metric of the heart and display results of the test (Col. 7, lines 48-65 of McIntyre disclose a CRT display which may be used for allowing the patient to maintain a preferred pressure range during the test, wherein horizontal traces 41, 42, and 43 are displayed with a spot 44 representing the patient’s expiratory effort), wherein the graphical user interface includes: an expiratory effort meter for displaying when a user is exerting appropriate expiratory effort (Col. 7, lines 48-65 of McIntyre disclose a CRT display with horizontal traces for indicating when an appropriate expiratory effort is being exerted); and a pulsatility meter for displaying when the blood pressure pulsatility is being sensed by the tactile sensor (Col. 4, lines 43-49 of McIntyre disclose the display 16 providing a representation of the pulse sensed by pickup 12). 
The above combination is silent regarding whether there is a wireless communication interface disposed with the housing and coupled to the controller, wherein the controller is adapted to wirelessly communicate. 
In a related finger clamp, Fortin discloses a housing (Fig. 7 and ¶ [0048] disclose a housing 1 of the mouse) with a control system 3 with a microcontroller 31 and a wireless chip 32 located in the housing 1 (¶¶ [0048], [0051] and Fig. 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wired communication of McIntyre with the wireless configuration as taught by Fortin. The motivation would have been to provide a measuring system that may function completely independently of other components (¶ [0051] of Fortin). Additionally or alternatively, because both wired and wireless means are capable of being used for communicating, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Brumfield, as applied to claim 15 above, and further in view of Silber
With regards to claim 16, the above combination teaches or suggests analyzing the pulsatility data recorded during the expiratory effort and recorded following the expiratory effort to determine the performance metric; and displaying a result of the analyzing (Col. 2, lines 25-52 of McIntyre disclose signals may be processed to provide an indication of one or more of the heart rate, pressure or displacement time derivative of the pressure or displacement signal, integral of the pressure or displacement signal, peak pressure, mean pressure and diastolic pressure, and times to the occurrence of certain events, such as time to maximum and minimum signal amplitudes, and impulse rates, as they occur in the course of Valsalva maneuver, and the response to it, and other interventions, alone, or in combination” and then displaying these signals).
The above combination is silent with regards to whether the apparatus is adapted to measure a left ventricular end diastolic pressure (LVEDP). 
In a related system for monitoring cardiac performance, Silber discloses a system which acquires arterial and expiratory pressure signals during a Valsalva maneuver and that a software program is used to analyze the arterial pressure signals and derive a LVEDP using a predictive algorithm (¶ [0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McIntyre to incorporate the software for deriving an LVEDP as taught by Silber. The motivation would have been to provide a more accurate analysis for diagnosing heart failure. 

With regards to claim 17, the above combination teaches or suggests displaying an expiratory effort meter that provides real-time feedback for guiding the expiratory effort into the threshold effort range (Col. 7, lines 47-65 of McIntyre disclose a display used for allowing the patient to maintain a preferred pressure range during the test); and linearly actuating the finger clamp to release the clamping force (see the above analysis with regards to the substitution of the cuff of McIntyre with the linearly actuated clamp of Brumfield; Col. 5, lines 42-62 of McIntyre disclose using a valve 21 to reduce to pressure in the inflatable cuff to the desired pressure; ¶ [0111] of Brumfield discloses releasing pressure using the motor 312 and screw 314). 
The above combination is silent with regards to prompting a user to commence expiration effort after sensing pulsatility signals; prompting the user to cease the expiration effort. 
In a related system for monitoring heart performance, Silber discloses software which, if it detects a valid PPG baseline, will let the patient know to begin the Valsalva maneuver for 10 seconds (¶ [0073]), which discloses prompting the user to start the expiration effort and stop the effort after 10 seconds. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of McIntyre in view of Brumfield to incorporate software for prompting the user to begin and end the Valsalva maneuver as taught by Silber. The motivation would have been to automate the measurement system and eliminate the need for a practitioner to conduct the measurement. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Brumfield, as applied to claim 1 above, and further in view of US 2019/0150765 A1 (Fortin) (previously cited). 
With regards to claim 21, the above combination teaches or suggests that the linear tactile sensor is mounted to the housing (Fig. 3 of Brumfield depicts the detector 142 being mounted to support 102 via lever 132 and hinge assembly 108; see the above 103 analysis with regards to the clamping mechanism of Brumfield being used for clamping the finger against the tactile sensor of McIntyre) and wherein the linear actuator is disposed at least partially within the housing (Fig. 3 and Fig. 5 of Brumfield depict or suggest the motor and screw being located within the cover 112)

No Prior Art Rejections of Claims 7-8 and 19-20
	
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, the prior art does not teach or suggest “the tactile sensor is disposed on a flat surface that protrudes from the housing at an oblique angle from an outer surface of the housing” along with the other features of claim 7. 
Claim 8 is dependent upon claim 7 and therefore contains subject matter which was not taught or suggested in the prior art. 
The Examiner notes that, as recited in paragraph [0027] of the Applicant’s specification, the oblique angle allows for the flat surface to accurately flatten the portion of finger 120 where the digital artery resides. Therefore, the oblique angle is not an aesthetic design choice.
Brumfield teaches the a sensor is disposed on a flat inward-facing surface of the finger clamp (Fig. 3 of Brumfield depicts the detector 142 disposed on a flat inward-facing surface of recess 124 of lever 132), the flat inward-facing surface being oblique to an outer surface of the housing (Fig. 3 and ¶ [0100] of Brumfield disclose that the lever 132 can pivot upwardly and downwardly relative to the base [i.e.,support 102], thereby indicating that the lever 132 can be oblique relative to an outer surface of support 102). However, Brumfield fails to teach or suggest that the flat surface protrudes from the housing at an oblique angle from an outer surface of the housing. At best, Brumfield teaches a flat surface within the housing which can have an oblique angle relative to an outer surface of the support. 
With regards to claim 19, the prior art does not teach or suggest “closing the finger clamp along the linear path at a first speed until the tactile sensor registers skin contact; and adjusting the clamping force applied by the finger clamp along the linear path at a second speed, slower than the first speed, after the tactile sensor registers the skin contact” along with the other features of claim 19.
Claim 20 is  not rejected by virtue of its dependence from claim 19.

Response to Arguments
	Claim Objections
	In view of the claim amendments filed 02/15/2022, the claim objections were withdrawn.
	
	Claim Interpretation
	In view of the claim amendments filed 02/15/2022, no limitations were interpreted under 35 U.S.C. § 112(f). 
	
	Claim Rejections - 35 U.S.C. § 101
	In view of the claim amendments filed 02/15/2022, the claim rejections under 35 U.S.C. § 101 were withdrawn.
	
	Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792